 Case 1:17-cv-00361-WMS-LGF Document 47-1 Filed 12/05/18 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________


MARK K. MACRIS,
                              Plaintiff,

       v.                                                    Civil Action No. 17-CV-361

EXPERIAN INFORMATION SOLUTIONS, INC
And SPECIALIZED LOAN SERVICING LLC,

                        Defendants.
__________________________________________

                      AFFIRMATION OF SETH J. ANDREWS


Seth J. Andrews, an attorney at law, hereby affirms under penalties of perjury that the
following statements are true to the best of his knowledge, information and belief:

1. That I am an attorney at law licensed to practice in the State of New York, am
   admitted to practice before this Court, and am the attorney of record for the Plaintiff
   in this action.

2. That Plaintiff commenced this action under the Fair Credit Reporting Act, 15
   U.S.C.§1681 et seq. (“Fair Credit Reporting Act” or “FCRA”) and 15 U.S.C.§1692 et
   seq., the Fair Debt Collection Practices Act (FDCPA) for Defendant Specialized Loan
   Servicing LLC’s ( “SLS”) activities in connection with their collection of a debt.

3. That the parties have filed competing motions for summary judgment. This
   affirmation is filed in opposition to SLS’s Motion for summary judgment.

4. That on September 7, 2017, Defendant SLS served their disclosures as required by
   Fed.R.Civ.P. Rule 26(a)(1). Included in the disclosure were documents bates stamped
   SLS 1-50. See Exhibit A to Affirmation of Seth J. Andrews in support of Plaintiff’s
   motion to strike

5. On August 7, 2018, SLS was served with a Notice of Deposition for 30(b)(6) witness.
   See Exhibit B to Affirmation of Seth J. Andrews in support of Plaintiff’s motion to
   strike.

6. That the notice included a demand for SLS to produce any and all correspondence of
   any kind that relates to the information being reported on Plaintiff’s Experian credit
   report. Id at Pg. 4, Para 1.
 Case 1:17-cv-00361-WMS-LGF Document 47-1 Filed 12/05/18 Page 2 of 2




7. That in response, SLS produced documents ranging from bates stamped numbers SLS
   51-370. A copy of the cover letter from SLS’s counsel, dated August 8, 2018 is
   attached as Exhibit A.

8. On August 14, 2018, at the deposition of Loretta Poch, SLS produced documents
   bates numbered SLS 371-857. A copy of the relevant excerpt from the transcript of
   Ms. Poch’s deposition is attached as Exhibit B.

9. That SLS documents bates stamped 1-857 do not contain any document of which its
   contents act as a written notice to the Plaintiff that he had validation right pursuant to
   15 U.S.C.§1682g.




Dated: December 5, 2018                                       s/Seth J. Andrews__
                                                              Seth J. Andrews
